           Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Mar 1211:17 AM-19CV002125




                                          COURT OF COMMON PLEAS

                                             FAIRFIELD COUNTY, OHIO



         GERALD LEIST

         9580 Cordle Lane

         Stoutsville, OH 43154                                        Case No.

                         Plaintiff,

                 v.



         WINNEBAGO INDUSTRIES, INC.

         do CT Corporation System                                     JUDGE:

         400 East Court Avenue

         Des Moines, IA 50309

                                 Defendant

                                                                      COMPLAINT

                                                                      (WITH JURY DEMAND)



                 Now comes the Plaintiff, Gerald Leist, and for his Complaint against Defendant states as
          follows.



                                      PARTIES. JURISDICTION AND VENUE

                 Plaintiff Gerald Leist is an individual residing at 9580 Cordle Lane, Stoutsville, Ohio
          43154 in the county of Fairfield.

                Defendant Winnebago Industries, Inc. ("Winnebago") is a foreign profit corporation.
          Winnebago may be served through its registered agent, CT Corporation System, 400 East Court
          Avenue, Des Moines, Iowa 50309 (hereinafter "Defendant Winnebago").




                 Case 3:19-cv-03053-LTS-KEM Document 3 Filed 10/15/19 Page 1 of 7
CM-0623-26813
           Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Mar 1211:17 AM-19CV002125




               The transactions and occurrences involved in this action took place in the State of Ohio,
         County of Fairfield.

                This Honorable Court has jurisdiction over this matter because the amount in controversy
         exceeds $25,000, exclusive of costs, interest and attorney fees.

                                             COMMON AVERMENTS

                On or about January 29, 2018, Plaintiff purchased a new 2018 Winnebago Intent 31P,
         VIN 1F65F5DY4J0A11282 from an Authorized Dealership (the "Subject Vehicle"). Please see
         Exhibit A for purchase agreement.

                At the time of purchase, the Subject Vehicle was accompanied with a factory warranty
         which, in relevant part, provided for 1 (one) year - 15,000 mile basic limited warranty (the
         "Warranty"). Please see Exhibit B for general warranty. Complete warranty is in Defendant's
         possession.

                 The Subject Vehicle is registered in the State of Ohio and was purchased primarily for
          personal, family, and/or household purposes.

                The Defendant's warranties covered any repairs or replacements needed during the
         warranty period and/or due to defects in factory materials or workmanship.

                 In fact, when delivered, the Subject Vehicle was defective in materials and workmanship,
         such defects being discovered within the warranty periods and repairs were attempted. Shortly
         after purchasing the vehicle, Plaintiff noticed defects in the vehicle and returned the vehicle to
         Authorized Dealerships to repair the defects on at least 5 (five) occasions for defects including
         dashboard air conditioner not blowing cold air, air conditioner blows cold air when vehicle is at
         idle and hot air while vehicle is driving despite numerous repair attempts, and rooftop air
         conditioner leaking when traveling. Please see Exhibit C for repair orders.

                 Authorized Dealerships have made repairs to the vehicle, including to the above stated
         defects in the Subject Vehicle, however the defects continue to exist. During said repairs the
         Subject Vehicle was out of service for at least 11 (eleven) days.

                 Despite the prolonged time during which Defendant was given the opportunity to repair
         Plaintiff's Vehicle, Defendant failed to repair the Subject Vehicle so as to bring it into
         conformity with the warranties set forth herein.

                   The defects experienced by the Plaintiff with the Subject Vehicle substantially impaired
          its use, value and safety to the Plaintiff, and has shaken the Plaintiff's faith in the vehicle to
          operate as dependable transportation..

                 Despite Plaintiff's repeated efforts to allow Defendant the opportunity to repair the
          Subject Vehicle, many nonconforming and defective conditions were not repaired and still exist.


                 Case 3:19-cv-03053-LTS-KEM Document 3 Filed 10/15/19 Page 2 of 7
CM-0623-26813
           Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Mar 1211:17 AM-19CV002125



                Plaintiff directly notified Defendant of the defective conditions of the vehicle on
         numerous occasions and that he revoked acceptance of the vehicle, rescinded the purchase
         agreement, and desired a buy-back of the Subject Vehicle, wherein Defendant failed and refused
         to buy back Plaintiff's defective Vehicle and to reimburse Plaintiff pursuant to his rights under
         Ohio and Federal laws. Please see Exhibit D for written notification to Defendant.

                 This cause of action arises out of the Defendant's breaches of warranty and contract and
         violations of the enclosed statutes, as set forth in this Complaint.

                 Plaintiff seeks judgment against the Defendant in whatever amount in excess of $25,000
         that the Plaintiff is entitled to, and/or equitable relief, rescission of the purchase agreement,
         revocation of acceptance, and consequential damages and the costs and expenses of this action.

                                                      COUNT I

                                     BREACH OF FACTORY WARRANTY

                 Plaintiff repeats and incorporates Paragraphs 1 through 17 as set forth above.

                Defendant Winnebago extended to Plaintiff a 1 (one) year - 15,000 mile basic limited
         warranty ("Warranty").

                Plaintiff, seeking to repair the Subject Vehicle, attempted to exercise his rights under the
          Warranty.

                Defendant Winnebago, without justification, has failed to honor the terms of the
          Warranty.

                 Defendant Winnebago has not fixed the defects in the subject vehicle.

                 As a result of the actions set forth above, Winnebago has breached the Warranty.

                  As a result of Defendant Winnebago's breach of Warranty, Plaintiff has and will continue
          to suffer significant monetary and consequential damages.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter Judgment in
         favor of Plaintiff and against Defendant in an amount exceeding $25,000, exclusive of costs,
         interest and attorney fees.

                                                     COUNT II

                                      BREACH OF IMPLIED WARRANTY

          25.. Plaintiff repeats and incorporates Paragraphs 1 through 24 as set forth above.




                  Case 3:19-cv-03053-LTS-KEM Document 3 Filed 10/15/19 Page 3 of 7
CM-0623-26813
           Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Mar 12 11:17 AM-19CV002125




          26.    Defendant Winnebago is a "Merchant" with respect to motor vehicles under ORC
          1302.01.

          27.    The aforementioned Subject Vehicle purchased by Plaintiff was subject to implied
          warranties of merchantability under ORC 1302.27.

          28.    Said implied warranties included, but are not limited to, the following:

                                Said Vehicle was fit for the ordinary purpose of safe, reliable
                                transportation and was thus free from defective parts and workmanship;

                                Said Vehicle was of fair, average quality.

          29.     Said vehicle was not warranted and represented and Defendant Winnebago has failed and
          refuses to repair any defects and nonconformities.

          30.     Plaintiff has given Defendant Winnebago a reasonable opportunity to fix the Subject
          Vehicle but Defendant Winnebago has refused to do so within a reasonable time and without
          costs to Plaintiff.

          31.    As a result of Defendant Winnebago's breach of implied warranties, Plaintiff has and will
          continue to suffer significant monetary damages.

          WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter Judgment in
          favor of Plaintiff and against Defendant Winnebago in an amount exceeding $25,000, exclusive
          of costs, interest and attorney fees.

                                                    COUNT III

                            BREACH OF MAGNUSON-MOSS WARRANTY ACT

          32.    Plaintiff repeats and incorporates Paragraphs 1 through 31 as set forth above.

          33.     This Court has jurisdiction to decide claims brought under 15 USC § 2301 et seq., by
          virtue of 15 USC § 2301(d)(1)(A).

          34.    Plaintiff is a consumer as defined by 15 USC § 2301(3).

          35.    Defendant Winnebago is a supplier and warrantor as defined by 15 USC § 2301(4)(5).

          36.    The Subject Vehicle is a consumer product as defined by 15 USC § 2301(6).

          37.     15 USC § 2301(D)(1)(A), requires Defendant Winnebago, as a warrantor, to remedy any
          defects, malfunction or non-conformance of the Subject Vehicle within a reasonable time and
          without charge to Plaintiff, as defined in 15 USC § 2304(d).




                 Case 3:19-cv-03053-LTS-KEM Document 3 Filed 10/15/19 Page 4 of 7
CM-0623-26813
           Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Mar 1211:17 AM-19CV002125




                 The actions of Defendant Winnebago as hereinabove described and in failing to tender
          the Subject Vehicle to Plaintiff free of defects and refusing to repair or replace the defective
          vehicle tendered to Plaintiff, constitute a breach of the written and implied warranties covering
          the Subject Vehicle and are a violation of the Magnuson-Moss Warranty Act.

                 Despite repeated demands and despite the fact that the Plaintiff has complied with all
          reasonable terms and conditions imposed upon him by Defendant Winnebago, Defendant
          Winnebago has failed and refused to cure any defects and non-conformity with the Subject
          Vehicle.

                 As a result of Defendant Winnebago's breach of factory and implied warranty as set forth
          above, and Defendant Winnebago's failure to honor its obligations under its warranties, Plaintiff
          has and will continue to suffer damages as enumerated above.

                 Defendant Winnebago has had a reasonable opportunity to remedy the defects in the
          vehicle but has failed to do so, thereby entitling Plaintiff to a refund of the purchase price
          pursuant to the Magnuson-Moss Warranty Act.

                  Pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(2), Plaintiff is
          entitled to recover as part of the judgment, costs and expenses of the suit including attorney's
          fees based on actual time expended.

          WHEREFORE, Plaintiff prays that this Honorable Court enter an order requiring Defendant
          Winnebago to accept return of the Subject Vehicle and refund Plaintiff the purchase price,
          together with any and all incidental and consequential damages, including attorney fees as
          provided by 15 USC § 2301(D)(2) and equitable relief to which Plaintiff is entitled.



                                                     COUNT IV

                         VIOLATION OF NONCONFORMING NEW VEHICLE LAW

                                                  "LEMON LAW"

                                            ORC 1345.71 — ORC 1345.77

                 Plaintiff repeats and incorporates Paragraphs 1 through 42 as set forth above.

                Plaintiff is a "consumer" under the Ohio Nonconforming New Motor Vehicle Law
          ("Lemon Law"), ORC 1345.71(A).

                 Defendant Winnebago is a "manufacturer" under the Lemon Law, ORC 1345.71(B).

                 The Subject Vehicle is a "motor vehicle" under the Lemon Law, ORC 1345.71(D).




                  Case 3:19-cv-03053-LTS-KEM Document 3 Filed 10/15/19 Page 5 of 7
CM-0623-26813
           Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Mar 1211:17 AM-19CV002125




         47.    The factory warranty given by manufacturer covering the Subject Vehicle is an "express
         warranty" or "warranty" under the Lemon Law, ORC 1345.71(C).

         48.   The Subject Vehicle has been subject to a reasonable number of repair attempts for the
         aforementioned defects:

                       In the first year or first 18,000 miles, whichever occurs first, three or more
         attempts been made to repair one problem and the problem continues to exist; and/or

                       Said motor vehicle has been out of service for repair for a cumulative total of 30
         days or more during its first year or 18,000 miles, whichever occurs first.

         49.   All attempted repairs were unsuccessful as the Subject Vehicle continues to have the
         aforementioned defects.

         50.     The aforementioned defects substantially impair the use or value of the Subject Vehicle
         to Plaintiff and prevent the Subject Vehicle from conforming to the Manufacturer's factory
         warranty.

         WHEREFORE, Plaintiff prays for judgment as follows:

                 For actual damages in excess of $25,000 according to proof at trial;

                 Manufacturer must accept return of the vehicle and refund Plaintiff the purchase price
         including options or other modifications installed, the amount of all charges made by or for
         Manufacturer, any towing charges and rental costs less a reasonable allowance for Plaintiff's use
         of the vehicle.

                 Pursuant to ORC 1345.72(B), Plaintiff is entitled to a sum equal to the full purchase price
         of the vehicle plus all incidental damages, including but not limited to attorney fees based on
         actual time expended by Plaintiffs attorney in this action.



                                          DEMAND FOR JURY TRIAL

         NOW COMES Plaintiff, Gerald Leist, by and through his attorney, Shawn Riehl, and hereby
         demands a trial by jury in the above cause.



          Respectfully submitted,



          LEMON LAW GROUP PARTNERS PLC



                 Case 3:19-cv-03053-LTS-KEM Document 3 Filed 10/15/19 Page 6 of 7
CM-0623-26813
           Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Mar 1211:17 AM-19CV002129




         By:

         Shawn Riehl (0081180)
         500 S. Front Street, Suite 200
         Columbus, Ohio 43215
         (888) 415-0610


         Dated: March 12, 2019




                 Case 3:19-cv-03053-LTS-KEM Document 3 Filed 10/15/19 Page 7 of 7
CM-0623-26813
